

Exhibit 10.1


AMENDMENT NO. 3
 
TO
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS AMENDMENT NO. 3 (this “Amendment No. 3”) is entered into as of May 19,
2010, by and among ROCKY BRANDS, INC., a corporation organized and existing
under the laws of the State of Ohio (“Parent”), LIFESTYLE FOOTWEAR, INC., a
corporation organized and existing under the laws of the State of Delaware,
ROCKY BRANDS WHOLESALE LLC, a limited liability company organized and existing
under the laws of the State of Delaware, LEHIGH OUTFITTERS, LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(and formerly known as Rocky Brands Retail LLC), ROCKY BRANDS INTERNATIONAL,
LLC, a limited liability company organized and existing under the laws of the
State of Ohio (the foregoing entities, jointly and severally, as the context
requires, “Borrower” or “Borrowers”), the financial institution(s) listed on the
signature pages hereof and their respective successors and Eligible Assignees
(each individually a “Lender” and collectively, “Lenders”), GMAC COMMERCIAL
FINANCE LLC, a Delaware limited liability company (in its individual capacity,
“GMAC CF”), as administrative agent and sole lead arranger for the Lenders (in
such capacities, the “Agent”) and BANK OF AMERICA, N.A., as syndication agent
(in such capacity, the “Syndication Agent”) and CHARTER ONE BANK, N.A., as
documentation agent (in such capacity, the “Documentation Agent”).
 
BACKGROUND
 
Borrowers, Lenders, Agent, Syndication Agent and Documentation Agent are parties
to an Amended and Restated Loan and Security Agreement, dated as of May 25, 2007
(as amended by Joinder and Amendment No. 1 to Amended and Restated Loan and
Security Agreement dated as of November 12, 2008, by Amendment No. 2 to Amended
and Restated Loan and Security Agreement dated as of March 31, 2009, and as same
my hereafter be further amended, restated, modified and/or supplemented from
time to time, the “Loan Agreement”) pursuant to which Agent and Lenders provide
Borrowers with certain financial accommodations.
 
Borrowers have informed Agent and Lenders of their desire to prepay all or a
portion of the outstanding Second Priority Senior Secured Notes within the
period commencing on the date hereof and continuing through December 31, 2010
(the “Prepayment Period”).  In addition to provisions under the existing Loan
Agreement that authorize the prepayment of all or any portion of the Second
Priority Senior Secured Notes, Borrowers have requested Agent and Lenders to
permit Borrowers, at any time during the Prepayment Period, to utilize up to
$15,225,000 in additional Loans, to be used to prepay a portion of the Second
Priority Senior Secured Notes.  Agent and Lenders have agreed to make certain
amendments to the Loan Agreement so as to permit Loans to be used for such
prepayment on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 
 

--------------------------------------------------------------------------------

 
 
1.           Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is hereby
amended as follows:
 
(a)           Section 1.1 is amended by adding the following defined term in its
appropriate alphabetical order:
 
“’Amendment No. 3 Effective Date’ shall mean May 19, 2010.”
 
(b)           Section 2.4(E) is amended by restating the proviso appearing in
the first sentence thereof as follows:
 
“provided, however, that the application of any proceeds from the issuance of
securities described in Section 2.4(B)(3) may be utilized by Borrower, within a
forty-five (45) day period commencing on the date of receipt of such proceeds,
to repay or prepay, in whole or in part, the Second Priority Senior Secured
Notes, with any excess not utilized during such period to repay or prepay the
Second Priority Senior Secured Notes applied to reduce the outstanding balance
of the Revolving Loans, but not as a permanent reduction of the Revolving Loan
Commitment”
 
(c)           The first sentence of Section 4.1(M) shall be amended and restated
as follows:
 
“The Loan Parties will use the proceeds from the Loans to provide for the
ongoing working capital and general corporate requirements of the Loan Parties;
and to prepay all or a portion of the Second Priority Senior Secured Notes in
accordance with the provisions of Section 5.2(R).”
 
2

--------------------------------------------------------------------------------


 
(d)           Section 5.2(R) shall be amended and restated as follows:

“(R)         Changes Relating to Note Purchase Documents; Prepayments.  The Loan
Parties shall not change or amend the terms of the Note Purchase Agreement, or
any Second Priority Senior Secured Note, if such amendment shall not be
permitted in accordance with the terms of the Intercreditor Agreement, as
amended from time to time, nor shall Loan Parties make any prepayments in any
Fiscal Year in respect of any Second Priority Senior Secured Notes except (i) as
contemplated in Section 2.4(E) and (ii) on and after the Amendment No. 3
Effective Date and continuing through December 31, 2010, the Loan Parties may
also use up to $15,225,000 of the proceeds from the Loans (in the aggregate
during such period) to prepay all or a portion of the then remaining Second
Priority Senior Secured Notes if (I) Parent shall have delivered to Agent (w)
the monthly financial statements (pursuant to Section 5.1(E)(3)) for April 2010,
(x) the monthly financial statements for the latest month with respect to which
monthly financial statements are then required to have been delivered pursuant
to Section 5.1(E)(3), if other than April 2010, (y) the Borrowing Base
Certificate (pursuant to Section 5.1(E)(7)) as of the end of April 2010 and (z)
the Borrowing Base Certificate for the latest month with respect to which a
Borrowing Base Certificate is then required to have been delivered pursuant to
Section 5.1(E)(7), if other than April 2010, (II) Undrawn Availability as of the
last day of the month then most recently ended shall not have been less than 90%
of the Undrawn Availability projected as of such date in the projections
delivered to Agent pursuant to Section 5.1(E)(5), and (III) after giving effect
to each such prepayment (x) Undrawn Availability is not less than $14,000,000,
and (y) no Default or Event of Default shall have occurred which is then
continuing.”
 
(e)           Section 5.3(C) shall be amended and restated as follows:
 
“(C)        Undrawn Availability. At all times Undrawn Availability shall not be
less than $4,000,000.”
 
3.           Conditions of Effectiveness.  This Amendment No. 3 shall become
effective upon Agent’s receipt of:
 
(a)           This Amendment No. 3, duly executed by Borrowers, Agent and all
Lenders;
 
(b)           Payment of an amendment fee in the amount of $150,000 for the
ratable benefit of all Lenders, which fee shall be fully earned and
non-refundable on the date this Amendment No. 3 is executed by all parties
hereto; and
 
(c)           such other certificates, instruments, documents and agreements as
may reasonably be required by Agent or its counsel, each of which shall be in
form and substance satisfactory to Agent and its counsel.
 
4.           Representations and Warranties.  Each of the Borrowers hereby
represents, warrants and covenants as follows:
 
(a)           This Amendment No. 3, the Loan Agreement and the other Loan
Documents are and shall continue to be legal, valid and binding obligations of
each of the Borrowers, respectively, and are enforceable against each Borrower
in accordance with their respective terms except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium or other laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.
 
(b)           Upon the effectiveness of this Amendment No. 3, each Borrower
hereby reaffirms all covenants, representations and warranties made in the Loan
Agreement and the other Loan Documents and agree that all such covenants,
representations and warranties shall be deemed to have been remade and are true
and correct in all material respects as of the effective date of this Amendment
No. 3, except to the extent that any representation or warranty expressly
relates to an earlier date, after giving effect to this Amendment No. 3.

 
3

--------------------------------------------------------------------------------

 
 
(c)           Each Borrower has the corporate power, and has been duly
authorized by all requisite corporate action, to execute and deliver this
Amendment No. 3  and to perform its obligations hereunder.  This Amendment No. 3
has been duly executed and delivered by each Borrower.
 
(d)           Each Borrower has no defense, counterclaim or offset with respect
to any of the Loan Documents.
 
(e)           The Loan Documents are in full force and effect, and are hereby
ratified and confirmed.
 
(f)           Agent and Lenders have and will continue to have a valid first
priority lien and security interest in all Collateral except for liens permitted
by the Loan Agreement, and each Borrower expressly reaffirms all guarantees,
security interests and liens granted to Agent and Lenders pursuant to the Loan
Documents.
 
(g)           No Defaults or Events of Default are in existence.
 
5.           Effect of Agreement.
 
(a)           Except as specifically modified herein, the Loan Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
 
(b)           The execution, delivery and effectiveness of Amendment No.
3  shall not operate as a waiver of any right, power or remedy of Agent or any
Lender, nor constitute a waiver of any provision of the Loan Agreement, or any
other documents, instruments or agreements executed and/or delivered under or in
connection therewith.
 
6.           Governing Law.  This Amendment No. 3 shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of New York.
 
7.           Headings.  Section headings in this Amendment No. 3 are included
herein for convenience of reference only and shall not constitute a part of this
Amendment No. 3 for any other purpose.
 
8.           Counterparts; Facsimile.  This Amendment No. 3 may be executed by
the parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile or other electronic
transmission (including in “pdf” format) shall be deemed to be an original
signature hereto.
 
[signature pages follow]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment No. 3 has been duly executed as of the day
and year first written above.


ROCKY BRANDS, INC.
LIFESTYLE FOOTWEAR, INC.
ROCKY BRANDS WHOLESALE LLC
LEHIGH OUTFITTERS, LLC
ROCKY BRANDS INTERNATIONAL, LLC
   
By:
/s/ James E. McDonald
Name:  
James E. McDonald
Title:
Executive VP and Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 


GMAC COMMERCIAL FINANCE LLC, as Agent
and as Lender
   
By:
/s/ Thomas Brent
Name:  
Thomas Brent
Title:
Director


 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A. , as Lender
   
By:
/s/ John D. Whetstone
Name:  
John D. Whetstone
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 


CHARTER ONE BANK, NA, as Lender
   
By:
/s/ James G. Zamborsky
Name:  
James G. Zamborsky
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 


PNC BANK, NATIONAL ASSOCIATION, as
Lender
   
By:
/s/ Eric L. Moore
Name:  
Eric L. Moore
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 


COMERICA BANK, as Lender
   
By:
/s/ David R. Alexander
Name:  
David R. Alexander
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 